 

Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is entered
into on October 10, 2018 (the “Effective Date“), by and between Assembly
Biosciences, Inc., a Delaware corporation with principal executive offices at
11711 N. Meridian Street, Suite 310, Carmel, IN 46032 (the “Company”), and Uri
A. Lopatin, MD (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated July 11, 2014 (the “Prior Agreement”).

 

WHEREAS, the Company desires to continue to employ the Executive in the role of
Chief Medical Officer as of the Effective Date, and the Executive desires to
continue employment with the Company as of the Effective Date; and

 

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Executive’s continued employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.          Employment.

 

(a)          Services. As of the Effective Date, the Executive will be employed
by the Company initially as its Chief Medical Officer, reporting initially to
the Company’s Chief Scientific Officer – Virology Operations, and shall perform
such duties as are consistent with a position of Chief Medical Officer, and
other duties assigned by the Chief Executive Officer from time to time,
including overseeing the clinical research and clinical trial programs, clinical
research and development and support for the Company’s business development and
investor relations activities (the “Services”). The Executive agrees to perform
such Services faithfully, to devote substantially all of his working time,
attention and energies to the business of the Company (except as otherwise
permitted herein) and use his best efforts to advance the best interests of the
Company. While Executive remains employed and subject to the terms of this
Agreement, he will not engage in any other business activity that is in conflict
with his duties and obligations to the Company; provided, however, that, with
the written consent of the Chief Executive Officer, which consent shall not be
unreasonably withheld, the Executive may engage in consulting and board
activities (whether or not for any compensation or other pecuniary gain or
advantage) for businesses that are not competitive with the Company so long as
such activities do not prevent him from carrying out his duties and obligations
to the Company and otherwise comply with the Company’s Code of Conduct and
Employee Handbook.

 

(b)          Acceptance. Executive hereby accepts such employment and agrees to
render the Services.

 

2.           Term. The Executive's employment under this Agreement shall
commence as of the Effective Date and shall continue on an “at-will” basis until
terminated pursuant to Section 7 of this Agreement (the “Term”).

 

 

 

 

3.           Best Efforts. The Executive shall devote substantially all of his
business time, attention and energies (recognizing the exception described in
1(a) above for consulting and board work that is approved by the Chief Executive
Officer) to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and during the Term shall
not be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.

 

4.           Compensation. During the Term, as full compensation for the
performance by the Executive of his duties under this Agreement, the Company
shall pay the Executive as follows:

 

(a)          Base Salary. The Company shall pay Executive an annualized base
salary (the “Base Salary”) initially equal to three hundred ninety thousand
dollars ($390,000). Payment shall be made in accordance with the Company’s
normal payroll practices, as they may be changed from time to time. The Base
Salary will be reviewed by the Chief Executive Officer and the Board of
Directors (the “Board”), or a committee thereof, no less frequently than
annually.

 

(b)          Annual Performance Bonus. At the sole discretion of the Board (or a
committee thereof), the Executive shall be eligible to receive an annual
performance-based bonus during the Term (the “Annual Performance Bonus”)
targeted at thirty-five percent (35%) of his then current Base Salary based on
the attainment by the Company and the Executive of certain financial, clinical
development and business objectives as established annually by the Chief
Executive Officer (or a committee of the Board) with input from the Executive.
The Annual Performance Bonus shall be payable as a lump-sum payment as
determined by the Board (or a committee thereof) in its sole discretion. Except
as otherwise provided in this Agreement, to earn any particular Annual
Performance Bonus, the Executive must, in addition to satisfying the performance
objectives, remain employed on the date the Annual Performance Bonus is paid;
provided, further, that the Annual Performance Bonus will be paid no later than
two and one half (2.5) months after the end of the calendar year to which the
Annual Performance Bonus pertains.

 

(c)          Withholding. The Company shall withhold all applicable federal,
state and local taxes, social security and such other amounts as may be required
by law from all amounts payable to the Executive under this Agreement, including
Section 4 and Section 9.

 

(d)          Equity. All equity awards the Company granted to the Executive
prior to the Effective Date shall remain in full force and effect, according to
the existing terms thereof and no modification is intended by execution of this
Agreement. From time to time, subject to and upon the approval by the Board (or
a committee thereof), the Company may grant to the Executive additional equity
awards to purchase or receive shares of common stock of the Company (the “Equity
Awards”). The Equity Awards will contain such terms and conditions as may be
approved by the Board (or a committee thereof).

 

(e)          Expenses. The Company shall provide the Executive with a corporate
credit card for business use, and shall reimburse the Executive for all normal,
usual and necessary expenses incurred by the Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
travel or expense reimbursement policy as may from time to time be adopted by
the Company.

 

 2 

 

 

(f)           Other Benefits. The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to its senior executives from time to time, subject to the terms
of such plans. In addition, if applicable, the Company shall reimburse the
Executive for his reasonable licensing fees, continuing professional education,
and other professional dues upon timely receipt by the Company of appropriate
vouchers or other proof of the Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company. The Company shall also name the Executive as a covered
person under its Directors & Officers insurance policies and shall maintain, at
its sole expense, such coverage for Executive both for the period of his service
as an officer and/or director of the Company or any of its affiliates and for so
long thereafter as he may reasonably be subject to any claim, covering any acts
or omissions in his capacity as an officer and/or director of the Company or any
of its affiliates.

 

(g)          Vacation. The Executive will be entitled to paid vacation in
accordance with the Company’s vacation policy, as in effect from time to time.

 

(h)          Indemnification. The Executive is entitled to indemnification under
Article VI of the Company’s Amended and Restated Bylaws.

 

5.           Confidential Information and Inventions.

 

(a)          The Executive recognizes and acknowledges that in the course of his
duties he is likely to receive confidential or proprietary information owned by
the Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company’s business (collectively,
“Confidential and Proprietary Information”). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, study results, study
design, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company or of any affiliate,
client or service provider of the Company, and any and all information relating
to the operation of the Company’s business which the Company may from time to
time designate as confidential or proprietary or that the Executive reasonably
knows should be, or has been, treated by the Company as confidential or
proprietary. The Executive expressly acknowledges that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive further agrees that if any information that the Company
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret, such information will, nevertheless, be considered
Confidential and Proprietary Information for purposes of this Agreement.
Confidential and Proprietary Information does not include any information that:
(i) at the time of disclosure is generally known to, or readily ascertainable
by, the public; (ii) becomes known to the public through no fault of the
Executive or other violation of this Agreement; (iii) is independently developed
or lawfully disclosed to Executive by a third party that is unrelated to the
Company and is not bound by obligations of confidentiality to the Company with
respect thereto; or (iv) is disclosed to the Executive by a third party under no
obligation to maintain the confidentiality of the information. The Executive
agrees, during and after the Term, except as reasonably necessary for the
fulfillment of his duties under this Agreement: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) to keep
confidential and not disclose or make accessible to any other person or entity
any Confidential and Proprietary Information. The Executive agrees to return
immediately all Confidential and Proprietary Information and Company material
and reproductions (including but not limited, to writings, correspondence,
notes, drafts, records, invoices, technical and business policies, computer
programs or disks) thereof in his possession to the Company upon termination of
employment, or at any time upon the Company’s request.

 

 3 

 

 

(b)          Except with prior written authorization by the Company or as
reasonably necessary for the fulfillment of his duties under this Agreement, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company. The
restrictions in this Section 5(b) and in Section 5(a) above will not apply to
any information that the Executive is required to disclose by law, legal process
or court order, provided that the Executive (i) notifies the Company of the
existence and terms of such obligation, (ii) gives the Company a reasonable
opportunity to seek a protective or similar order to prevent or limit such
disclosure, and (iii) only discloses that information actually required to be
disclosed.

 

(c)          The Executive agrees that any and all inventions (whether or not
patentable), discoveries, improvements, know-how, ideas, information and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the course of his
employment by the Company or that result from work performed by the Executive
for the Company, shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C.A., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith. The Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions. The Executive
further agrees to assist the Company in every proper way (but at the Company’s
expense) to obtain and from time to time enforce patents, copyrights or other
rights on such Inventions in any and all countries, and to that end the
Executive will execute all documents necessary:

 

(i)          to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)         to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

To the extent this Agreement is required to be construed in accordance with the
laws of any state which precludes a requirement to assign certain classes of
inventions made by an employee, this Section 5 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes. As required pursuant to Section 2872 of the California Labor Code, the
Executive acknowledges that the Company has notified the Executive that the
provisions of this Section 5 do not apply to an invention that qualified fully
under the provisions of Section 2870 of the California Labor Code (attached
hereto as Exhibit A).

 

(d)          The Executive acknowledges that, while performing the services
under this Agreement the Executive may locate, identify and/or evaluate patented
or patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields that are
related to the Company’s business (the “Third-Party Inventions”). The Executive
understands, acknowledges and agrees that all rights to, interests in or
opportunities regarding, all Third-Party Inventions identified by the Company or
its affiliates or either of the foregoing Persons’ officers, directors,
employees (including the Executive), agents or consultants during the Term shall
be and remain the sole and exclusive property of the Company or such affiliate
and the Executive shall have no rights whatsoever to such Third-Party Inventions
and will not pursue for himself or for others any transaction relating to the
Third-Party Inventions which is not on behalf of the Company.

 

 4 

 

 

(e)          Except to the extent modified in any respect in this Agreement,
Executive’s covenants set forth in the Section 5 are in addition and supplement
Executive’s additional covenants set forth in his Proprietary Information and
Inventions Agreement dated June 12, 2015 (the “PIIA”). Notwithstanding any other
provision herein, the PIIA or any other agreement between the parties, following
termination of his employment, Executive may retain, in hardcopy and/or
electronic format, and use the Microsoft Outlook Contacts and similar contact
information maintained by him as of his last day of employment with the Company,
and may also continue to maintain and use any personal or professional profile,
accounts or contacts contained on any LinkedIn, Facebook or other social media
site or system existing as of Executive’s last day of employment with the
Company.

 

(f)          The provisions of this Section 5 shall survive any termination or
expiration of this Agreement.

 

6.          Non-Solicitation. The Executive understands and recognizes that his
services to the Company are special and unique and that in the course of
performing such services the Executive will have access to and knowledge of
Confidential and Proprietary Information (as defined in Section 5) and will
become knowledgeable of and familiar with the Company’s clinical sites and
service providers as well as the Company’s business. The Executive acknowledges
that, due to the unique nature of the Company’s business, the loss of any of its
clinical sites, service providers or business flow or the improper use of its
Confidential and Proprietary Information could create significant instability
and cause substantial damage to the Company and therefore the Company has a
strong legitimate business interest in protecting the continuity of its business
interests and the restrictions herein agreed to by the Executive narrowly and
fairly serve such an important and critical business interest of the Company.
Therefore, the Executive covenants and agrees as follows:

 

(a)          Definitions. As used in this Agreement, the following terms have
the meanings given to such terms below:

 

(i)          “Company Employee” means (A) any person who is an employee of the
Company at the time of the date of the Executive’s termination of employment,
and (B) any person who was an employee of the Company at any point during the
six (6) month period prior to, the termination of the Executive’s employment.

 

(ii)         “Person” means any person, firm, partnership, joint venture,
corporation or other business entity.

 

(iii)        “Restricted Period” means the period commencing on the date of the
Executive’s termination of employment and ending twelve (12) months thereafter;
provided, however, that this period will be tolled and will not run during any
time Executive is in violation of this Section 6, it being the intent of the
parties that the Restricted Period will be extended for any period of time in
which the Executive is in violation of this Section 6.

 5 

 

 

(b)          Non-Solicitation. During his employment with the Company and during
the Restricted Period (other than for the benefit of the Company), the Executive
will not, directly or indirectly, on the Executive’s own behalf or on behalf of
any other Person, solicit, induce, or attempt to solicit or induce any Company
Employee or any independent contractor (who is then engaged by the Company or
was engaged by the Company in the prior six (6) months) to terminate his or her
employment or engagement with the Company or to accept employment or engagement
with any Person. Nothing herein, the PIIA or any other agreement between the
parties prohibits use of general recruiting advertisements that are not targeted
at any specific employee, consultant or independent contractor of the Company.

 

(c)           Enforcement. In the event that the Executive breaches or threatens
to breach any provisions of Section 5 or this Section 6, then the Company will
suffer irreparable harm and monetary damages would be inadequate to compensate
the Company. Accordingly, in addition to any other rights which the Company may
have, the Company shall (i) be entitled, without the posting of bond or other
security, to seek injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Executive to account for
and seek payment to the Company of all compensation, profits, monies, accruals,
increments and other benefits derived or received by the Executive as a result
of any transaction constituting a breach of any of the provisions of Sections 5
or 6, to the maximum extent permitted by law.

 

(d)          Reasonableness and Severability. Each of the rights and remedies
enumerated in Section 6(c) shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. The Executive hereby acknowledges and agrees that
the covenants provided for pursuant to Section 6 are essential elements of
Executive’s employment by the Company and are reasonable with respect to their
duration, geographic area and scope and in all other respects. If, at the time
of enforcement of this Section 6, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographic area legally permissible under such circumstances will be substituted
for the duration, scope or area stated herein. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(e)          Defend Trade Secrets Act of 2016. The Executive understands that
pursuant to the federal Defend Trade Secrets Act of 2016, the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

 6 

 

 

(f)          Protected Disclosures. The Executive understands that nothing
contained in this Agreement or Executive’s PIIA limits the Executive’s ability
to communicate with any federal, state or local governmental agency or
commission, including to provide documents or other information, without notice
to the Company or, subject to the qualifications set forth in clauses (i)
through (iii) of the proviso in Section 5(b), make any statements or disclose
any Confidential Information as reasonably necessary in any legal dispute
between the Executive and the Company. The Executive also understands that
nothing in this Agreement limits the Executive’s ability to share compensation
information concerning the Executive or others or information regarding other
terms and conditions of Executive’s employment, except that this does not permit
the Executive to disclose compensation information concerning others that the
Executive obtains because the Executive’s job responsibilities require or allow
access to such information.

 

(g)          Remedies. In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 5 or this Section 6, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
The Executive agrees that he shall not raise in any proceeding brought to
enforce the provisions of Section 5 or this Section 6 that the covenants
contained in such Sections limit his ability to earn a living.

 

(h)          Survival. The provisions of Section 6 shall survive any termination
of this Agreement.

 

7.           Representations and Warranties.

 

(a)          The Executive hereby represents and warrants to the Company as
follows:

 

(i)          Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.

 

(ii)         The Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(b)          The Company hereby represents and warrants to the Executive that
this Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board (or committee thereof).

 

 7 

 

 

8.           Termination. The Executive’s employment hereunder shall be
terminated immediately upon the Executive’s death and may be otherwise
terminated as follows:

 

(a)          The Executive’s employment hereunder may be terminated by the
Company for Cause as determined by the Board. Any of the following actions by
the Executive shall constitute “Cause”:

 

(i)          The willful failure or continuing refusal by the Executive to
perform his duties hereunder;

 

(ii)         Any act of willful or intentional misconduct, or a grossly
negligent act by the Executive having the effect of injuring, in a material way
(as determined in good-faith by the Company), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;

 

(iii)        Willful misconduct by the Executive in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from the Chief
Executive Officer or from the Board;

 

(iv)        The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);

 

(v)         The determination by the Company, based upon clear and convincing
evidence, after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination);

 

(vi)        Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

 

(vii)       Breach by the Executive of any of the provisions of Sections 5, 6,
or 7 of this Agreement or any of the provisions of the PIIA; and

 

(viii)      Breach by the Executive of any provision of this Agreement other
than those contained in Sections 5, 6, or 7 which is not cured by the Executive
within thirty (30) business days after notice thereof is given to the Executive
by the Company.

 

Except for a failure, misconduct, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have fifteen
business days from the delivery of written notice by the Company within which to
cure any acts constituting Cause, unless a longer cure period is provided in the
act constituting Cause described above or by the nature of the breach a longer
cure period is necessary and all reasonable measures to cure such breach have
been commenced within such fifteen business days; provided however, that, if the
Company reasonably expects irreparable injury from a delay of fifteen business
days, the Company may give the Executive notice of such shorter period within
which to cure as is reasonable under the circumstances, which may include the
termination of the Executive's employment for Cause without notice and with
immediate effect.

 

 8 

 

 

(b)           The Executive’s employment hereunder may be terminated by the
Chief Executive Officer due to the Executive’s Disability. For purposes of this
Agreement, a termination for “Disability” shall occur (i) when the Chief
Executive Officer has provided a written termination notice to the Executive
supported by a written statement from a reputable independent physician mutually
selected by the Company and the Executive, or the Executive’s legal
representatives in the event he is unable to make such selection due to mental
incapacity, to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, even with reasonable
accommodation as may be required under the Americans With Disabilities Act,
within the ensuing twelve (12) months, his employment hereunder by reason of
physical or mental illness or injury, or (ii) upon rendering of a written
termination notice by the Company after the Executive has been unable to
substantially perform his duties hereunder, even with reasonable accommodation
as may be required under the Americans With Disabilities Act, for one hundred
twenty (120) or more consecutive days, or more than one hundred eighty (180)
days in any consecutive twelve (12) month period, by reason of any physical or
mental illness or injury. For purposes of this Section 8(b), the Executive
agrees to make himself available and to cooperate in any reasonable examination
by a reputable independent physician mutually selected by the Company and the
Executive, and paid for by the Company. Notwithstanding the foregoing, nothing
herein shall give the Company the right to terminate the Executive prior to
discharging its obligations to the Executive, if any, under the Family and
Medical Leave Act, the Americans With Disabilities Act, or any other applicable
law. The Company shall reimburse the Executive for his actual cost of
maintaining a supplementary long-term disability insurance policy during the
Term up to a maximum reimbursement of $10,000 per year.

 

 9 

 

 

(c)          The Executive’s employment hereunder may be terminated by the
Company (or its successor) by written notice to the Executive upon the
occurrence of a Change of Control. For purposes of this Agreement, “Change of
Control” means (i) the acquisition, directly or indirectly, following the
Effective Date by any person (as such term is defined in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), in one transaction
or a series of related transactions, of securities of the Company representing
in excess of fifty percent (50%) of the combined voting power of the Company’s
then outstanding securities if such person or his or its affiliate(s) do not own
in excess of fifty percent (50%) of such voting power on the Effective Date of
this Agreement, (ii) the future disposition by the Company (whether direct or
indirect, by sale of assets or stock, merger, consolidation or otherwise) of all
or substantially all of its business and/or assets in one transaction or series
of related transactions other than a merger effected exclusively for the purpose
of changing the domicile of the Company, or (iii) a “corporate transaction” as
defined in the Company equity incentive plans under which the Executive has been
granted Equity Awards. Notwithstanding the foregoing, if the Change of Control
does not constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the amount of cash severance payable pursuant to
Section 9(b), if any, shall be paid in equal installments in accordance with the
Company’s then payroll practice over a 12-month period. Solely for purposes of
Section 409A of the Code, each installment payment is considered a separate
payment.

 

(d)          The Executive’s employment hereunder may be voluntarily terminated
by the Executive for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following which occurs without Executive’s prior written
consent: (i) any material reduction by the Company of the Executive’s duties, or
responsibilities or authority that, taken as a whole, results in a material
diminution of position; provided, however that, except as specified in
subsection 8(d)(iii), herein, a change in the Executive’s title or reporting
relationship shall not by itself constitute a termination by Executive for Good
Reason under this clause (i); (ii) any material reduction (meaning 10% or more)
by the Company of the Executive’s Base Salary and/or target Annual Performance
Bonus payable hereunder (it being understood that an across-the-board reduction,
applicable to all senior management personnel of the Company, including the
Executive, shall not be deemed a reduction for purposes of this definition);
(iii) the Executive no longer reports directly to the Chief Scientific Officer -
Virology, Chief Executive Officer or President of the Company or its successor;
(iv) any requirement by the Company, without the Executive’s prior written
consent, that the Executive locate the Executive’s residence or primary place of
employment to a location outside a 50-mile radius of such location applicable as
of the Effective Date, or from such other location that the Company and the
Executive may mutually agree upon and designate from time to time during the
Term; or (v) a material breach by the Company of Section 7(b) of this Agreement
which is not cured by the Company within thirty (30) days after written notice
thereof is given to the Company by the Executive. However, notwithstanding the
above, Good Reason shall not exist unless: (x) the Executive notifies the Board
or the Chief Executive Officer in writing within thirty (30) days of the initial
existence of one of the adverse events described above, and (y) the Company
fails to correct the adverse event within thirty (30) days of such notice, and
(z) the Executive’s voluntary termination because of the existence of one or
more of the adverse events described above occurs within ninety (90) days of the
initial existence of the event.

 

 10 

 

 

(e)          The Executive’s employment may be terminated by the Company without
Cause by delivery of written notice to the Executive effective the date of
delivery of such notice. For the avoidance of doubt, termination of the
Executive’s employment due to his death or Disability does not constitute a
termination for Cause.

 

(f)          The Executive’s employment may be terminated by the Executive in
the absence of Good Reason by delivery of written notice to the Company
effective fifteen (15) days after the date of delivery of such notice.

 

9.           Compensation upon Termination.

 

(a)          Accrued Benefits. Upon termination of the Executive’s employment by
either party regardless of the cause or reason, the Executive shall be entitled
to the following, referred to herein as the “Accrued Benefits”: (i) payment for
any accrued, unpaid Base Salary through the termination date; (ii) if provided
for under the Company’s vacation plan or policy or required by applicable law,
payment for any accrued, unused vacation days through the termination date; and
(iii) reimbursement for any approved business expenses that the Executive has
timely submitted for reimbursement in accordance with the Company’s business
expense reimbursement policy or practice. Except as otherwise expressly provided
by this Agreement, the Company shall have no further payment obligations to the
Executive and all Equity Awards that have not vested as of the termination date
shall be forfeited to the Company as of such date. Subject to this Section 9,
the vested portion of any stock options held by the Executive as of the
Executive’s termination date shall remain exercisable for ninety (90) days
following such termination.

 

(b)          Change of Control Separation Benefits. If the Executive’s
employment is terminated by the Company due to Disability pursuant to Section
8(b), by the Company without Cause pursuant to Section 8(e), or by the Executive
for Good Reason pursuant to Section 8(d) and such termination occurs during the
period beginning on the Change of Control and ending twelve (12) months
immediately following such Change of Control (the “COC Period”), provided that
the Executive signs and does not revoke a general release of claims against the
Company within the time period specified therein (which time period shall not
exceed sixty (60) days), in form and substance satisfactory to the Company (the
“Release”), then the Company shall provide the following benefits to the
Executive, referred to herein as the “Change of Control Separation Benefits”:
(i) a lump sum payment equal to twelve (12) months of the Executive’s
then-current Base Salary; (ii) the full target Annual Performance Bonus for the
year in which such termination occurs, less any installments paid in advance
(items (i) and (ii) being the “Change of Control Separation Pay”); (iii)
immediate vesting in full of all Equity Awards subject to time based vesting;
(iv) extension of the exercise period for all vested stock options held by the
Executive as of the termination date until the end of their term; and (v) if the
Executive properly and timely elects to continue his health insurance benefits
under COBRA or applicable state continuation coverage after the termination
date, reimbursement for Executive’s health continuation coverage premiums that
the Company would have paid had the Executive remained employed by the Company
until the earlier of (A) the twelve (12) month period following the month in
which the Executive’s termination date occurs, or (B) the maximum period
permitted by applicable law, provided that the Company’s obligation to pay the
Executive’s health continuation coverage premiums will terminate if he becomes
eligible for health insurance benefits from another employer during the
reimbursement period. Subject to the Release being effective, the Change of
Control Separation Pay will be paid within sixty (60) days after the termination
date; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, such payments, to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid no earlier than the first Company payroll date in the second
calendar year and, in any case, by the last day of such 60-day period.

 

 11 

 

 

(c)          Base Separation Benefits. If the Executive’s employment is
terminated during the Term and outside of the COC Period as a result of the
Executive’s Disability pursuant to Section 8(b), by the Company without Cause
pursuant to Section 8(e), or by the Executive for Good Reason pursuant to
Section 8(d)(ii) –(v), provided that the Executive signs and does not revoke the
Release within the time period specified therein (which time period shall not
exceed sixty (60) days), then the Company shall provide the following benefits
to the Executive, referred to herein as the “Base Separation Benefits”: (i) the
continued payment in installments of the Executive’s then-current Base Salary
for a period of twelve (12) months following the termination date (the “Base
Separation Pay”); (ii) all Equity Awards which would have time vested during the
six (6) months following the termination date shall accelerate and vest; (iii)
with respect to those vested stock options granted prior to 2018, the extension
of the exercise period for all vested stock options until term and with respect
to those vested stock options granted after January 2018, the extension of the
exercise period for all vested stock options until the first anniversary of the
termination date; and (iv) if the Executive properly and timely elects to
continue his health insurance benefits under COBRA or applicable state
continuation coverage after the termination date, reimbursement for Executive’s
health continuation coverage premiums that the Company would have paid had the
Executive remained employed by the Company until the earlier of (A) the twelve
(12) month period following the month in which the Executive’s termination date
occurs, or (B) the maximum period permitted by applicable law, provided that the
Company’s obligation to pay Executive’s health continuation coverage premiums
will terminate if he becomes eligible for health insurance benefits from another
employer during the reimbursement period. The first installment of the Base
Separation Pay will be paid on the Company’s first regular payday occurring
following the effective date of the Release in an amount equal to the sum of
payments of Base Salary that would have been paid if he had remained in
employment for the period from the termination date through the payment date.
The remaining installments will be paid until the end of the 12-month period at
the same rate as the Base Salary in accordance with the Company’s normal payroll
practices for its employees. Notwithstanding the foregoing, if the 60-day period
for the execution and non-revocation of the Release begins in one calendar year
and ends in a second calendar year, the Base Separation Pay, to the extent it
qualifies as “non-qualified deferred compensation” within the meaning of Section
409A of the Code, shall begin to be paid no earlier than the first Company
payroll date in the second calendar year and, in any case, by the last day of
such 60-day period; provided, however, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the termination date. The Executive understands that if he is eligible to
receive the Base Separation Benefits, such Base Separation Benefits shall be in
lieu of and not in addition to the Change of Control Separation Benefits
described in Section 9(b) of this Agreement. Notwithstanding the foregoing, if
the Executive is entitled to receive the Base Separation Benefits but violates
any provisions of this Agreement or any other agreement entered into by the
Executive and the Company after termination of employment, the Company will be
entitled to immediately stop paying any further installments of the Base
Separation Benefits. If the Executive’s employment is terminated during the Term
as a result of the Executive’s death, then the Company shall provide to the
Executive’s estate the continued payment of Executive’s then-current Base Salary
for a period of twelve (12) months following the termination date, beginning on
the Company’s first regular payday following the such termination date.

 

 12 

 

 

(d)          This Section 9 sets forth the only obligations of the Company with
respect to the termination of the Executive’s employment with the Company,
except as otherwise required by law, and the Executive acknowledges that, upon
the termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 9.

 

(e)          Upon termination of the Executive’s employment hereunder for any
reason, the Executive shall be deemed to have resigned as director and/or
officer of the Company and each subsidiary, to the extent applicable, effective
as of the date of such termination, unless otherwise requested by the Board.

 

(f)          The Release will not waive any of Executive's rights, or
obligations of the Company, regarding: (1) any right to indemnification and/or
contribution, advancement or payment of related expenses that Executive may have
pursuant to the Company’s Bylaws, Articles of Incorporation or other organizing
documents, under any written indemnification or other agreement between the
parties, and/or under applicable law; (2) any rights that Executive may have to
insurance coverage under any directors and officers liability insurance, other
insurance policies of the Company, COBRA or any similar state law; (3) any
claims for worker’s compensation, state disability or unemployment insurance
benefits, or any other claims that cannot be released as a matter of applicable
law; (4) rights to any vested benefits under any equity, compensation or other
employee benefit plan or agreement with the Company; (5) rights to any
applicable severance benefits; (6) Executive's rights as a shareholder of the
Company, if applicable, and (7) any claims arising after the date Executive
signs the Release.

 

(g)          The provisions of this Section 9 shall survive any termination of
this Agreement.

 

10.         Section 409A. The intent of the parties to this Agreement is that
the payments, compensation and benefits under this Agreement be exempt from or
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, in this connection,
the following shall be applicable:

 

(a)          To the greatest extent possible, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A.

 

(b)          If any severance, compensation, or benefit required by this
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

(c)          If any severance, compensation, or benefit required by this
Agreement that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A is considered to be paid on account of “separation from
service” within the meaning of Section 409A, and the Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance, compensation, or benefit shall be made until the earlier of six (6)
months plus one (1) day after such separation from service or the Executive’s
death (the “New Payment Date”). The aggregate amount of any such payments that
would have otherwise been paid during the period between the date of separation
from service and the New Payment Date shall be paid to the Executive or his
estate in a lump sum payment on the New Payment Date. Thereafter, any severance,
compensation, or benefit required by this Agreement that remains outstanding as
of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

 

 13 

 

 

(d)          - If either the Company or Executive reasonably determines that any
payment or benefit provided to Executive will violate Section 409A, the Company
and Executive will use best efforts to restructure the payment in a manner that
is either exempt from or compliant with Section 409A.  The Company and Executive
will execute any and all amendments to this Agreement as may be necessary to
ensure compliance with the distribution provisions of Section 409A in an effort
to avoid or minimize, to the extent allowable by law, the tax (and any interest
or penalties thereon) associated with Section 409A.  If it is determined that a
payment under this Agreement was (or may be) made in violation of Section 409A,
the Company will cooperate reasonably with any effort by Executive to mitigate
the tax consequences of such violation, including cooperation with Executive’s
participation in any IRS voluntary compliance program or other correction
procedure under Section 409A that may be available to Executive.

 

(e)          The provisions of this Section 10 shall survive any termination of
this Agreement.

 

11.          Section 280G.

 

(a)          Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code and would, but for
this Section 11 be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the Covered Payments after payment of the Excise Tax to (ii) the Net Benefit
to the Executive if the Covered Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (i)
above is less than the amount under (ii) above will the Covered Payments be
reduced to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net
Benefit” shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.

 

(b)          Any such reduction shall be made in accordance with Section 409A of
the Code and the following: (i) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (ii) all other Covered Payments shall then be reduced as
follows: (A) cash payments shall be reduced before non-cash payments; and (B)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.

 

 14 

 

 

(c)          Any determination required under this Section 11 shall be made in
writing in good faith by the accounting firm that was the Company’s independent
auditor immediately before the Change of Control (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations to the Company
and the Executive as requested by the Company or the Executive. The Company and
the Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 11. For purposes of making the calculations and
determinations required by this Section 11, the Accounting Firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accounting Firm in connection with the calculations required by this Section 11.

 

(d)          It is possible that after the determinations and selections made
pursuant to this Section 11 the Executive will receive Covered Payments that are
in the aggregate more than the amount provided under this Section 11
(“Overpayment”) or less than the amount provided under this Section 11
(“Underpayment”).

 

(i)          In the event that: (A) the Accounting Firm determines, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success, that an Overpayment has been made or (B) it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved that an
Overpayment has been made, then the Executive shall pay any such Overpayment to
the Company.

 

(ii)         In the event that: (A) the Accounting Firm, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of the Executive.

 

12.          Miscellaneous.

 

(a)          This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of California, without giving effect
to its principles of conflicts of laws.

 

(b)          In the event of any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 5 or 6 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts. The parties hereby submit to the exclusive jurisdiction of the state and
federal courts situated in San Francisco County, California, and agree that
service of process in such court proceedings shall be satisfactorily made upon
each other if sent by registered mail addressed to the recipient at the address
referred to in Section 12(g) below.

 

 15 

 

 

(c)          This Agreement shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto, and their respective heirs, legal
representatives, successors and permitted assigns.

 

(d)          This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.

 

(e)          This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(f)          The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 

(g)          All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall, in addition
to being provided by electronic mail, be delivered personally or by an overnight
courier service or sent by registered or certified mail, postage prepaid, return
receipt requested, to the parties at the addresses set forth on the first page
of this Agreement and the electronic mail addresses set forth on the signature
page, and shall be deemed given when so delivered personally or by overnight
courier, or, if mailed, five days after the date of deposit in the United States
mail. Either party may designate another address, for receipt of notices
hereunder by giving notice to the other party in accordance with this Section
11(g).

 

(h)          This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, including, without limitation that the Prior Agreement.
For avoidance of doubt, the execution and delivery of this Agreement shall not
constitute “Good Reason” under the Prior Agreement. No representation, promise
or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

 

(i)          As used in this Agreement, “affiliate” of a specified person or
entity shall mean and include any person or entity controlling, controlled by or
under common control with the specified person or entity.

 

(j)          The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

 16 

 

 

(k)          This Agreement may be executed in any number of counterparts, and
by facsimile, .pdf or other electronic means, each of which shall constitute an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

  ASSEMBLY BIOSCIENCES, INC.         By: /s/ Derek Small Name Derek Small  
Title: Chief Executive Officer and President         EXECUTIVE           /s/ Uri
A. Lopatin, MD   Name: Uri A. Lopatin, MD

 



[Signature Page to Uri A. Lopatin, MD Amended and Restated Employment Agreement]



 

 

 

EXHIBIT A

 

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

 

(a)          Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)         Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)         Result from any work performed by the employee for his employer.

 

(b)          To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

 

 

